55 U.S. 297 (1852)
14 How. 297
WILLIAM CHRISTY, PLAINTIFF IN ERROR,
v.
HIRAM HENLEY.
Supreme Court of United States.

Mr. Justice CURTIS.
In this case, the fourth, sixth, seventh, eighth, ninth, and tenth pleas, are demurred to, and the demurrers are sustained for the reasons assigned in the opinion in the cases of Christy v. Scott, and Christy v. Young. The judgment of the District Court is reversed, and the case remanded for further proceedings.

Order.
This cause came on to be heard on the transcript of the record from the District Court of the United States for the District of Texas, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said District Court in this cause be, and the same is hereby, reversed, with costs, and that this cause be; and the same is hereby, remanded to the said District Court for further proceedings to be had therein, in conformity to the opinion of this court, and as to law and justice shall appertain.